ALLOWANCE
Claims 1, 3-8, 10-15 and 17-23 are allowed. Claims 1, 8 and 15 are the Independent claims. Claims 21-23 are new.
This application claims priority to provisional application 63/138130 filed 1/15/2021.
The IDS filed 2/1/2022 & 5/4/2022 have been considered and entered by the Examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance: The claims describe collaborative digital contract editing aided by a chatbot digitally executed by at least two user accounts. A primary window of a digital contract along with a secondary window comprising historical versions of each clause separately is displayed. A selection of one historical version among versions toggles the clause for display in the digital contract within the primary window while keeping the original state of the second clause of the digital contract. Version control of the digital contract is siloed between clauses being stored and tracked separately within a tracking database. The contract is then finalized upon approval between the two accounts. The invention improves the presentation and access to historical contract clause versions during a collaborative session.
The prior art of Conant (U.S. Pub 2002/0129056) teaches access to a database of clauses that can be revised within the contract (see paragraphs 25 & 65). There is also discussion of storing revision histories of the contract (see paragraph 57). Nowhere does Conant teach or suggest that a secondary interface having historical versions for each separate clause is provided for toggling within the digital contract while using a chatbot in the drafting process.
The cited reference of Moriarty (U.S. Pub 2020/0394734) cited in the 1449 dated 5/4/2022 does teach providing alternative versions of at least one particular clause for presentation along with recommendation (see paragraphs 23-25 & 38-40). Nowhere does Moriarty teach or suggest that the historical versions of each clause are presented along with the digital contact that allows selection and toggling between the two windows to modify the contract clause while maintain the state of a second clause.
The newly cited reference of Karamchedu (U.S. Pub 2007/0250337) teaches electronic contracting that supports storing and accessing different versions of a contract clause for comparison between multiple clauses (see paragraphs 42-43). Nowhere does Karamchedu teach or suggest that the different versions of contract clauses are presented along with the digital contact that allows selection and toggling between the two windows to modify the contract clause while maintain the state of a second clause.
None of the cited references teach or suggest these features. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
References Cited
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Farivar et al. (U.S. Pub 2020/0184584) discloses “Systems And Methods For Legal Clause Matching And Explanation”
Karamchedu et al. (U.S. Pub 2007/0250337) discloses “Electronic Contracting”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
8/5/2022